Interim Decision #1488

ilATITZt OF WONG'

-

In Amendment of Record Proceedings .
A-14281992.
•

Decided bk Acting Regional Commipeigner Iv2y 9 1 1965
of record of admission is granted an alien erroneously admitted as a United Mates citizen in 1948, when aliOnt 12 years
of age, who was brought to the United States by his alien mother through
arrangements made by her and his father who was then posing as a nativeborn citizen, since his application for admission on March 24, 1948, which
was still pending on December 20, 1948, when his father became a naturalized citizen; was made within the statutory period prescribed by the Act of
December 28, 1945, and he was eligible for admission for permanent residence under the provisions of that Act upon his father's naturalization.

Application for amendment

This record relates to a 28-year-old married male, native and
'citizen of China. Applicant's alien wife and two minor United
States citizen children are residing in the United States with him.
On March 24, 1948, at the age of 12 years, applicant applied for
admission as the United States citizen son of his father who was
;hen posing as a native born citizen. At that time applicant was
accompanied by his mother who applied -for admission as the alien
spouse of a citizen member of the United States Armed Forces (Act
of December 28, 1945). Both applicant and his mother were excluded and on December 30, 1948, the Board of Immigration Appeals ordered their admission as a citizen and resident alien
respectively.
It has now been determined that at the time application for admission was made, applicant's father was not a citizen of the United
States. However, on December 20, 1948, the father achieved citizenship through naturalization based on his military service.
The Act of December 28, 1945, entitled "Admission of Alien
Spouses and Alien Minor Children of Citizen Members of the United
States Armed Forces," provided for the admission, without visas, of
certain aliens if the application for admission was made within 3
years of the effective date of the Act.
-

253

Interim Decision #1488
Applicant's father was honorably discharged from the United

States Armed Forces on July 31, 1945, and as heretofore stated became a citizen of the United States on December 20, 1948. The
applicant first applied for admission prior to .the date on which his
father became a citizen of the United States. His application for
admission, however, Was still pending and continuing at that time.
Therefore, his application for admission is considered to have been
made within the 3-year period of time prescribed by the Act of
December 28, 1945. It is concluded that applicant was eligible for
admission as an alien for permanent residence upon his father's
naturalization.
Applicant was brought to the United States by his mother through.

arrangements made by her and his father. It is assumed that at the
age of 12 years, applicant was not an effective party to these arrangements. Applicant is steadily employed, is caring for his wife and
two children, ,iias served honorably in the Armed Forces of the
United States, and has no record of arrests or problems with law
enforcement officers.
This record has been carefully reviewed. The facts and circumstances warrant favorable action on the application.

ORDER: It is ordered that the record be amended to show that
WONG, Kwong Chou was admitted at San Francisco, California, on
December 30, 1948, for permanent residence ex BS. General Gordon.

254

